DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 03/27/2020.
Claim(s) 1-2, 4, 7, 9, 12, 15-18, 20-22, and 24-31 is/are currently presenting for examination.
Claim(s) 1, and 21-22 is/are independent claim(s).
Claim(s) 1-2, 7, 16-18, 20-22, 24-31 is/are rejected.
Claim(s) 4, 9, 12 and 15 is/are objected to.
This action has been made NON-FINAL.

Drawings
The drawing, figure 1, is objected to under 37 CFR 1.83(a) because it fails to show descriptive textual label for each numbered element as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,22 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 21-22, the claims recite a machine having no structural element to perform the plurality of functions, therefore lack more than one structure to perform the plurality of functions. 
Claims 24-31 depend on claims 21-22 respectively, therefore they are rejected for the same reason.
Applicants are reminded that a machine claim must comprise a combination of device elements. Applicants are reminded that according to MPEP 2106, “Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 16-17, 20-22, 24-25, 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20170195016_A1_Alexander.
Regarding claim 1, Alexander discloses a method for mitigating intentional potential interruptions in data signal communication (Alexander figures 7 and 10), the method comprising: transmitting or receiving a data signal (Alexander figure 10, steps 200-203, 207-210, 225-228, 233-236, and paragraphs 62, 65); determining when a portion of the data signal has been successfully transmitted or received (Alexander figure 10 steps 205, 212, 230, 242, and paragraphs 62, 65); when the portion of the data signal has been successfully transmitted or received, generating a transmission (Alexander figure 10 steps 213, 215,217,219, and 232, and paragraphs 63, 65; where the transmission of beamforming request is analogous to the claimed "transmission interruption signals"); and in response to the transmission interruption signal, performing one or more maintenance operations that may potentially interrupt transmission or reception of the data signal (Alexander, figure 10 steps of "BEAMFORMING EXCHANGE" and paragraph 66, “…it may improve the accuracy and timeliness of CSI maintained by the AP, because the reduced overhead may permit the AP to initiate beamforming exchanges much more frequently without considerable loss of capacity”, and paragraph 51, “…Hence it may be possible for an AP to constantly refine its beamforming parameters and ensure the best possible SNR at a client even under rapidly changing channel conditions, without a significant loss of channel capacity resulting from standard beamforming exchanges”. Therefore, beamforming exchange is analogous to the claimed "maintenance operations"). 

Regarding claim 2, Alexander discloses the method of claim 1, wherein the data signal is received at a receiving device (Alexander figure 10 steps 207-210, the AP receives data frames from clients 1-4), the receiving device determines whether the portion of the data signal has been successfully received (Alexander figure 10 step 212, the AP transmits ACK to the clients after successfully received the data frames), and the receiving device generates the transmission interruption signal when the portion of the data signal has been successfully received (Alexander figure 10 steps 213, 215, 217, 219, the AP transmits beamforming requests to the clients), (Alexander figure 10, and paragraph 63, “…This may be as indicated by beamforming requests 213, 215, 217 and 219 issued by the AP to each of the clients, followed by CSI (beamforming parameters) responses 214, 216, 218, 220. The CSI calculated by each client and conveyed to the AP by each beamforming exchange may then be processed by the AP and used for beamforming subsequent downstream frames, as well as being passed to clients in trigger frames to facilitate upstream transmissions”). 

Regarding claim 7, Alexander discloses the method of claim 1, wherein the data signal is transmitted from a transmitting device Alexander figure 10 steps 200-203, the AP transmits data frames to clients 1-4), the transmitting device determines whether the portion of the data signal has been successfully transmitted (Alexander figure 10 step 205, the AP receives ACK from the clients after successfully transmitted the data frames), and the transmitting device generates the transmission interruption signal when the portion of the data signal has been successfully transmitted (Alexander figure 10 steps 213, 215, 217, 219, the AP transmits beamforming requests to the clients), optionally wherein the transmitting device generates the transmission interruption signal when the portion of the data signal has been successfully transmitted and if a subsequent portion of the data signal has not started to be transmitted (Alexander figure 10, and paragraph 63, “…This may be as indicated by beamforming requests 213, 215, 217 and 219 issued by the AP to each of the clients, followed by CSI (beamforming parameters) responses 214, 216, 218, 220. The CSI calculated by each client and conveyed to the AP by each beamforming exchange may then be processed by the AP and used for beamforming subsequent downstream frames, as well as being passed to clients in trigger frames to facilitate upstream transmissions”).

 Regarding claim 16, Alexander discloses the method of claim 1, further comprising, in response to the transmission interruption signal, stopping reception of the data signal and/or transmission of the data signal (Alexander figure 10, and paragraph 63, “…This may be as indicated by beamforming requests 213, 215, 217 and 219 issued by the AP to each of the clients, followed by CSI (beamforming parameters) responses 214, 216, 218, 220. The CSI calculated by each client and conveyed to the AP by each beamforming exchange may then be processed by the AP and used for beamforming subsequent downstream frames, as well as being passed to clients in trigger frames to facilitate upstream transmissions”). 

 Regarding claim 17, Alexander discloses the method of claim 16, further comprising, when the one or more maintenance operations is complete, starting reception of the data signal and/or transmission of the data signal (Alexander figure 10, and paragraph 63, “…This may be as indicated by beamforming requests 213, 215, 217 and 219 issued by the AP to each of the clients, followed by CSI (beamforming parameters) responses 214, 216, 218, 220. The CSI calculated by each client and conveyed to the AP by each beamforming exchange may then be processed by the AP and used for beamforming subsequent downstream frames, as well as being passed to clients in trigger frames to facilitate upstream transmissions”). 

 Regarding claim 20, Alexander discloses the method of claim 1, wherein the one or more maintenance operations comprises any one or more of: beamforming; transmission/reception channel changing; entering a power-reduced mode of operation; entering a sleep mode of operation (Alexander, figure 10, beamforming). 
Regarding claim 21, Alexander discloses the limitations as set forth in claim 1.
Regarding claim 22, Alexander discloses the limitations as set forth in claim 1.
Regarding claim 24, Alexander discloses the limitations as set forth in claim 2.

Regarding claim 25, Alexander discloses the receiving device of claim 21, wherein, in response to the transmission interruption signal, the receiving device performs one or more maintenance operations that may potentially interrupt reception of the data signal (Alexander figure 10 steps 214, 216, 218, 220, and paragraphs 63, 65. Clients 1-4 act as receiving device for steps 200-203), or wherein the receiving device transmits the transmission interruption signal to a transmitting device to enable the transmitting device to perform one or more maintenance operations that may potentially interrupt transmission of the data signal (Alexander figure 10 steps 214, 216, 218, 220, and paragraphs 63, 65. Clients 1-4 act as transmitting device for steps 207-210). 

Regarding claim 28, Alexander discloses the limitations as set forth in claim 7.

 Regarding claim 29, Alexander discloses the transmitting device of claim 22, wherein, in response to the transmission interruption signal, the transmitting device performs one or more maintenance operations that may potentially interrupt transmission of the data signal (Alexander figure 10 steps 214, 216, 218, 220, and paragraphs 63, 65. Clients 1-4 act as transmitting device for steps 207-210), or wherein the transmitting device transmits the transmission interruption signal to a receiving device (Alexander figure 10 steps 213, 215, 217, 219, and paragraphs 63, 65. Clients 1-4 act as receiving device for steps 200-203). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170195016_A1_Alexander in view of US_20180026696_A1_Hansen.
Regarding claim 18, Alexander discloses the method of claim 1, wherein the portion of the data signal is a frame (Alexander figure 10, data frame), but does not explicitly disclose the data frame is a frame of image data.
Hansen discloses the data frame is a frame of image data (Hansen paragraph 47, “The frame 500 includes header data 601, payload data 602 (e.g. data to be received at the device 102, for example packets including one or more of text data, image data, audio data, video data, browser data, and the like)…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hansen’s a frame can include text data, image data, audio data, video data, browser data, and the like in Alexander’s system to provide abundant and diversified services to the users. This method for improving the system of Alexander was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hansen. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alexander and Hansen to obtain the invention as specified in claim 18.

Allowable Subject Matter
Claims 4, 9, 12 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-27, and 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471